           Case 4:20-cv-06822-KAW Document 3 Filed 10/03/20 Page 1 of 5




 1 Jeffrey L. Mendelman (SBN 305629)
   CASE LAW LTD.
 2
   580 California Street, 12th Floor
 3 San Francisco, CA 94104
   Phone: (833) 227-3583
 4 Fax Number: (415) 520-5405

 5 Email: admin@caselawltd.com
 6 Attorney for Plaintiff JOHN DOE
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                            NORTHERN DISTRICT OF CALIFORNIA
10
11
     JOHN DOE,                              )          Case No.: 3:20-cv-06822
12                                          )
                               Plaintiff,   )          NOTICE AND MOTION REQUESTING
13                                          )          LEAVE TO PROCEED IN THIS
           vs.                              )          MATTER UNDER A PSEUDONYM
14                                          )
     BORDERLAND BEAT, BLOGGER.COM, )
15   GOOGLE LLC, EL SIGLO DE TORREON, )                (Does I thru XXIII v. Advanced Textile
     NOVENTA GRADOS, CODIGO ROJO            )          Corp., 214 F.3d 1058 (9th Cir. 2000))
16   NOTICIAS, INFOBAE, EL MANANA,          )
     REPORTE NIVEL UNO, OMNIA, VALOR )
17   TAMAULIPECO, REFORMA, EL NORTE, )
     NOTICIAS PV NAYARIT, VANGUARDIA, )
18   and ROES 1-50, inclusive,              )
                                            )
19                                          )
                            Defendants.   )
20
21
22
                                               MOTION
23
24          Plaintiff John Doe, by and through his attorney, hereby moves for leave to proceed

25 under a pseudonym in the above-captioned matter. Plaintiff asks that the Court allow him to
26
     proceed under a pseudonym, prohibit Defendants from disclosing Plaintiff’s identity to any
27
     third party unless such disclosure is necessary to defend against this action (and if so with a
28

                                             -1-
       NOTICE AND MOTION REQUESTING LEAVE TO PROCEED IN THIS MATTER UNDER A PSEUDONYM
           Case 4:20-cv-06822-KAW Document 3 Filed 10/03/20 Page 2 of 5




 1 protective order), and require any party that publicly files a document identifying Plaintiff to
 2
     redact all personal identifying information in accordance with Fed. R. Civ. P. 5.2.
 3
            This motion is made on the grounds set forth in the accompanying Memorandum of
 4

 5 Points and Authorities, all pleadings and papers filed in this action, the argument of counsel,
 6 and further evidence as the Court may consider.
 7
 8
            Dated: October 3, 2020.                             Respectfully submitted,
 9                                                              CASE LAW LTD.
10
11                                                              __/s/ Jeffrey L. Mendelman ___
                                                                JEFFREY L. MENDELMAN
12
                                                                Attorney for Plaintiff
13
14
                       MEMORANDUM OF POINTS AND AUTHORITIES
15
                                            INTRODUCTION
16

17          As set forth in the complaint, this action arises out of a breach of privacy that is

18 ongoing. Defendant newspapers continue to publish online protected information such as,

19
     without limitation, John Doe’s residence and medical information, despite actual notice that
20
     the source of such information has been permanently sealed by a court of competent
21
22 jurisdiction. Plaintiff asks that he be permitted to proceed under a pseudonym to mitigate his
23 damages, not draw greater attention to the private information currently being re-published
24
     on the internet on a daily basis, nor run the risk that Defendants publish additional articles
25
     based on the litigation disclosing his identity in retaliation for exercising his right to petition
26
27 given that Defendants have demonstrated they will continue to publish private information
28 after actual notice that such has been sealed.

                                             -2-
       NOTICE AND MOTION REQUESTING LEAVE TO PROCEED IN THIS MATTER UNDER A PSEUDONYM
          Case 4:20-cv-06822-KAW Document 3 Filed 10/03/20 Page 3 of 5




 1                                          ARGUMENT
 2
           The Ninth Circuit has held as follows regarding proceeding under a pseudonym:
 3
           We join our sister circuits and hold that a party may preserve his or her
 4         anonymity in judicial proceedings in special circumstances when the party's
 5         need for anonymity outweighs prejudice to the opposing party and the public's
           interest in knowing the party's identity. We further hold that in cases where, as
 6         here, pseudonyms are used to shield the anonymous party from retaliation, the
           district court should determine the need for anonymity by evaluating the
 7
           following factors: (1) the severity of the threatened harm, see Southern
 8         Methodist Univ., 599 F.2d at 713; (2) the reasonableness of the anonymous
           party's fears, see Stegall, 653 F.2d at 186; and (3) the anonymous party's
 9         vulnerability to such retaliation, see id. (discussing vulnerability of child
10         plaintiffs); Doe II, 655 F.2d at 922 n.1 (recognizing enhanced risks to long-
           term prison inmate). The court must also determine the precise prejudice at
11         each stage of the proceedings to the opposing party, and whether proceedings
           may be structured so as to mitigate that prejudice. See James, 6 F.3d at 240-
12         41 (evaluating defendants' assertions that plaintiffs' use of pseudonyms would
13         prejudice the jury against the defendants and would impair defendant's ability
           to impeach plaintiffs' credibility). Finally, the court must decide whether the
14         public's interest in the case would be best served by requiring that the litigants
15
           reveal their identities. See Stegall, 653 F.2d at 185 (recognizing that ‘party
           anonymity does not obstruct the public's view of the issues joined or the
16         court's performance in resolving them.’). We recognize that the balance
           between a party's need for anonymity and the interests weighing in favor of
17         open judicial proceedings may change as the litigation progresses. In cases
18         where the plaintiffs have demonstrated a need for anonymity, the district court
           should use its powers to manage pretrial proceedings, see Fed. R. Civ. P.
19         16(b), and to issue protective orders limiting disclosure of the party's
           name, see Fed. R. Civ. P. 26(c), to preserve the party's anonymity to the
20
           greatest extent possible without prejudicing the opposing party's ability to
21         litigate the case. It may never be necessary, however, to disclose the
           anonymous parties' identities to nonparties to the suit.
22
23 Does I thru XXIII v. Advanced Textile Corp., 214 F.3d 1058, 1068-69 (9th Cir. 2000). “A
24 plaintiff should be permitted to proceed anonymously in cases where a substantial privacy
25
     interest is involved. The most compelling situations involve matters which are highly
26
     sensitive, such as social stigmatization, real danger of physical harm, or where the injury
27
28

                                             -3-
       NOTICE AND MOTION REQUESTING LEAVE TO PROCEED IN THIS MATTER UNDER A PSEUDONYM
           Case 4:20-cv-06822-KAW Document 3 Filed 10/03/20 Page 4 of 5




 1 litigated against would occur as a result of the disclosure of the plaintiff's identity.”
 2
     Doe v. Rostker, 89 F.R.D. 158, 162 (N.D.Cal. 1981) (bold added).
 3
            Here, each factor weighs in favor of anonymity. First, this is a breach of privacy
 4

 5 action. In order to litigate the continued publication of Mr. Doe’s extremely private
 6 information (residence, medical information), he should not be forced to bring additional
 7
     attention to it by disclosing his identity. To rule otherwise would chill Mr. Doe’s right to
 8
     petition to protect his privacy. Furthermore, Plaintiff is reasonably concerned, given
 9
10 Defendants’ failure to de-publish private information after actual notice of its illegality, that
11 if Plaintiff’s identity is disclosed in public filings, Defendants will retaliate by publishing
12 additional articles about the litigation, further harming Plaintiff. Second, Mr. Doe has
13
     several enemies who may use the private information to track him down and hurt him.
14
15
     Indeed, Mr. Doe has had to hire private security to maintain a sense of security due to

16 Defendants’ publications. Third, Mr. Doe is vulnerable to such an attack for reasons that

17 cannot be disclosed in a public filing, but should the Court require more can be filed under
18
     seal. Fourth, the Defendants are not prejudiced as Plaintiff has already put them on notice of
19
     what the matter pertains to in pre-filing correspondence as well as Plaintiff has no objection
20
21 to a protective order such that his identity can be revealed to the attorney’s representing the
22 various Defendant entities. Jane Roes 1-2 v. SFBSC Mgmt., LLC, 77 F.Supp.3d 990, 995
23
     (N.D. Cal. 2015) (finding no prejudice where “The present plaintiffs have given SFBC their
24
     real names (under the confidentiality terms of the protective order entered in this case).”);
25
26 John Doe 140 v. Archdiocese of Portland in Oregon, 249 F.R.D. 358, 361 (D. Or. 2008)
27 (“the prejudice that defendants would face if John were permitted to proceed anonymously
28
     is significantly lesser, and largely amenable to mitigation. Defendants are already cognizant
                                             -4-
       NOTICE AND MOTION REQUESTING LEAVE TO PROCEED IN THIS MATTER UNDER A PSEUDONYM
            Case 4:20-cv-06822-KAW Document 3 Filed 10/03/20 Page 5 of 5




 1 of John’s true identity, and discovery has been proceeding.”). Thus, because Plaintiff will be
 2
     prejudiced by disclosing his identity and Defendants are not prejudiced by maintaining
 3
     Plaintiff’s anonymity, the Court should grant leave to proceed in this matter under a
 4

 5 pseudonym.
 6                                         CONCLUSION
 7
            For all the foregoing reasons, the Court should grant this Motion and allow Plaintiff
 8
     to proceed under a pseudonym, prohibit Defendants from disclosing Plaintiff’s identity to
 9
10 any third party unless such disclosure is necessary to defend against this action (and if so
11 with a protective order), and require any party that publicly files a document identifying
12 Plaintiff to redact all personal identifying information in accordance with Fed. R. Civ. P.
13
     5.2.
14
15
16          Dated: October 3, 2020.                          Respectfully submitted,
17                                                           CASE LAW LTD.
18
                                                             __/s/ Jeffrey L. Mendelman ___
19
                                                             JEFFREY L. MENDELMAN
20
                                                             Attorney for Plaintiff
21
22
23
24
25
26
27
28

                                             -5-
       NOTICE AND MOTION REQUESTING LEAVE TO PROCEED IN THIS MATTER UNDER A PSEUDONYM
